                                                                          FILED
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                         JAN 25 2019
                           BILLINGS DIVISION                             Clerk, U
                                                                        istrict Of~ Courts
                                                                          issou/a o ·o_ntana
                                                                                    ,v,sion

ESTATE OF RICHARD DAVID                            CV 17-52-BLG-DWM
RAMIREZ, by and through Personal
Representative Julio Ramirez;
RICHARD JORDAN RAMIREZ, by
and through Conservator Julio                              ORDER
Ramirez; and JULIO RAMIREZ;

             Plaintiffs,

       vs.

CITY OF BILLINGS, a municipal
corporation of the State of Montana;
OFFICER GRANT MORRISON;
CHIEF RICH ST. JOHN; JOHN DOES
1-10; and CORPORATIONS A-J;

             Defendants.


      Before the Court is Plaintiffs' unopposed motion to excuse attorney J .R.

Casillas from attending the final pretrial conference on February 20, 2019. (Doc.

89.) Plaintiffs will be represented at the conference by other counsel from

Datsopolous, MacDonald & Lind who have appeared in this case.


                                         1
        IT IS ORDERED that Plaintiffs' motion (Doc. 89) is GRANTED. Mr.

Casillas is excused from attending the final pretrial conference on February 20,

2019.

        DATED this   'J,,15/7iay of January, 2019.




                                          2
